     Case 2:21-cr-00106-MCS Document 66 Filed 08/25/21 Page 1 of 13 Page ID #:950




 1   TRACY L. WILKISON
     Acting United States Attorney
 2   SCOTT M. GARRINGER
     Assistant United States Attorney
 3   Chief, Criminal Division
     ANDREW BROWN (Cal. Bar No. 172009)
 4   VICTOR A. RODGERS (Cal. Bar No. 101281)
     MAXWELL COLL (Cal. Bar No. 312651)
 5   Assistant United States Attorneys
     Major Frauds/Asset Forfeiture/
 6   General Crimes Sections
           1100/1400/1200 United States Courthouse
 7         312 North Spring Street
           Los Angeles, California 90012
 8         Telephone: (213) 894-0102/2569/1785
           Facsimile: (213) 894-6269/0142/0141
 9         E-mail: Andrew.Brown@usdoj.gov
                   Victor.Rodgers@usdoj.gov
10                 Maxwell.Coll@usdoj.gov
11   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
12
                            UNITED STATES DISTRICT COURT
13
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
                                   WESTERN DIVISION
15
     UNITED STATES OF AMERICA,                 Case No. 2:21-cr-00106-MCS
16
               Plaintiff,                      PLAINTIFF UNITED STATES OF
17                                             AMERICA’S EX PARTE
                      v.                       APPLICATION TO CONTINUE THE
18                                             HEARING ON MOVANTS’ MOTION
   U.S. PRIVATE VAULTS, INC.,                  FOR RETURN OF PROPERTY
19 California Corporate Number C3405297,       PURSUANT TO FED. R. CRIM. P.
                                               41(g) [DOCKET NO. 64] FROM
20             Defendant.                      SEPTEMBER 20, 2021 AT 3:00 P.M.
                                               TO NOVEMBER 15, 2021 AT 3:00 P.M.
21                                             AND DECLARATION OF AUSA
                                               VICTOR A. RODGERS; [PROPOSED]
22                                             ORDER GRANTING EX PARTE
                                               APPLICATION FILED AS AN
23                                             ATTACHMENT UNDER SEPARATE
                                               COVER
24
25
26
27
28
     Case 2:21-cr-00106-MCS Document 66 Filed 08/25/21 Page 2 of 13 Page ID #:951




 1                                 EX PARTE APPLICATION
 2         Pursuant to Local Rule 7-19, Plaintiff United States of America (“the
 3   government”) moves ex parte to continue the hearing on the Fed. R. Crim. P. 41(g)
 4   motion for return of property filed by 33 different movants (docket no. 64) from
 5   September 20, 2021 at 3:00 p.m. to November 15, 2021 at 3:00 p.m. The government
 6   seeks this relief because, under settled Ninth Circuit law, Rule 41(g) motions are treated
 7   as complaints, Fed. R. Civ. P. 12(a)(2) requires that the government be given 60 days to
 8   respond to Rule 41(g) motions/complaint, October 22, 2021 is the sixtieth day after the
 9   government received notice on August 23, 2021 that movants Rule 41(g) motion had
10   been filed, and the government intends to file a motion to dismiss the Rule 41(g)
11   complaint within the 60 day deadline because, among other things, the government
12   would have either filed forfeiture complaints against particular movants’ property or else
13   released their property within the 90 day deadlines under 18 U.S.C. § 983(a)(3)(A) & (B)
14   to file a forfeiture complaint against the property. Those deadlines to file a complaint
15   for 30 out of the 33 movants expire prior to September 30, 2021.
16         On August 25, 2021, the government notified movants’ counsel by email of the
17   government’s intention to file this ex parte application, and further notified plaintiff’s
18   counsel that any opposition to the ex parte application was due 24 hours after this ex
19   parte application was filed. Rodgers Decl. ¶ 5. Movants’ attorneys are Brian Silber,
20   Esq., Law Offices of Brian Silber, 916 South Andrews Avenue, Fort Lauderdale, Florida
21   33316, Telephone: (954) 462-3636, email: silberlaw@gmail.com and Jacek W. Lentz,
22   Esq., The Lentz Law Firm, P.C., 9171 Wilshire Blvd., Suite 500, Beverly Hills, CA
23   90210, Telephone (213) 250-9200, facsimile: (888) 571-5591, email
24   jwl@lentzlawfirm.com. In response, movants’ attorney advised that movants opposed
25   the ex parte application. Rodgers Decl. ¶ 5.
26         This ex parte application is based upon the attached memorandum of points and
27   authorities and declaration of Victor A. Rodgers; the proposed order granting the ex
28   parte application (lodged under separate cover); all pleadings and papers on file in this
                                                    1
     Case 2:21-cr-00106-MCS Document 66 Filed 08/25/21 Page 3 of 13 Page ID #:952




 1   action; and such other and further matters as may be presented at any hearing on this ex
 2   parte application, and matters of which the Court may take notice.
 3   Dated: August 25, 2021                Respectfully submitted,
 4                                         TRACY L. WILKISON
                                           Acting United States Attorney
 5
                                           SCOTT M. GARRINGER
 6                                         Assistant United States Attorney
                                           Chief, Criminal Division
 7
 8                                              /S/
                                           ANDREW BROWN
 9                                         VICTOR A. RODGERS
                                           MAXWELL COLL
10                                         Assistant United States Attorney
11                                         Attorneys for Plaintiff
                                           UNITED STATES OF AMERICA
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
     Case 2:21-cr-00106-MCS Document 66 Filed 08/25/21 Page 4 of 13 Page ID #:953




 1                   MEMORANDUM OF POINTS AND AUTHORITIES
 2                                                I.
 3                                       INTRODUCTION
 4         The motion by 33 separate movants for the return of property pursuant to Fed. R.
 5   Crim. P. 41(g) is based on an entirely flawed premise. Movants contend that, unless a
 6   search or seizure warrant affidavit sets forth probable cause to seize the property of a
 7   specific boxholder that the government obtained during the inventory search at U.S.
 8   Private Vaults, the search is unlawful per se and the items recovered must be returned.
 9   That is not the law. The Federal Bureau of Investigation (the “FBI”), in conformity with
10   the search and seizure warrants’ provisions and the FBI’s standard inventory policy and
11   practice conducted a proper inventory search, pursuant to the warrant protocols and
12   consistent with the law. Therefore, the question of probable cause and mentions of
13   movants in the warrant affidavit that movants seek to raise at this time is not the key
14   issue in this case. See United States v. Gaston, 740 F. App'x 576, 577 (9th Cir. 2018)
15   (finding that “routine practice of opening locked containers if they can be readily opened
16   during an inventory search” qualified as standardized practice and therefore validated
17   inventory search). But the resolution of that issue is not the point of this ex parte
18   application.
19         33 movants have filed a single consolidated motion and set the hearing on the
20   motion (and the government’s time to respond thereto) in clear violation of settled Ninth
21   Circuit law. Cases in the Ninth Circuit hold that Rule 41(g) motions must be treated as
22   complaints, the government must be given 60 days by statute (Fed. R. Civ. P. 12(a)(2))
23   to respond to a Rule 41(g) motion/complaints with either an answer or a motion to
24   dismiss the Rule 41(g) motion/complaint and the Federal Rules of Civil Procedure
25   govern all aspects of Rule 41(g) motion proceedings. But movants have set the hearing
26   (and the government’s response thereto) long before the 60 day period has expired.
27   Accordingly, the government respectfully requests that the hearing date on the motion be
28   continued to November 15, 2021 at 3:00 p.m., and continue the government’s date to
                                                   1
     Case 2:21-cr-00106-MCS Document 66 Filed 08/25/21 Page 5 of 13 Page ID #:954




 1   respond to the motion to October 22, 2021 (which is 60 days after it was sent to the
 2   government by ECF email on August 23, 2021), and would therefore comply with the
 3   Ninth Circuit’s dictates.
 4         In addition, movants have failed to advise of one critical fact, which the
 5   government would elaborate upon in any motion to dismiss it would file in 60 days.
 6   Virtually all of movants’ claims will be moot and resolved in the next 30-60 days,
 7   without movants unsupported request that the government oppose their request before
 8   the deadlines set by the Ninth Circuit. Movants filed claims in the administrative
 9   forfeiture proceedings for their property. By law, those proceedings are therefore
10   suspended, the FBI has referred those claims for the filing of judicial forfeiture actions,
11   and the government must file judicial actions within 90 days of the claim submission or
12   else release the movants’ property. 18 U.S.C. § 983(a)(3)(A) & (B). The deadlines for
13   the government to file the complaint as to 30 out of 33 of the movants expire in
14   September. Rodgers Decl. ¶ 3. Under these circumstances, prudence requires that the
15   Ninth Circuit’s dictates to apply the Federal Rules of Civil Procedure be enforced, and
16   the government is given sixty days to respond, so that the Court is not required to litigate
17   matters that are moot (because no complaint has been filed and the property has been
18   returned) or potentially issue conflicting rulings in two forums (the Rule 41(g)
19   proceeding and any forfeiture case that is filed against the movants’ property). These are
20   additional facts that, as a practical matter, show that this ex parte application be granted.
21         Further, equitable jurisdiction, upon which movants’ rely to establish subject
22   matter jurisdiction, does not exist when administrative forfeiture proceedings are filed
23   (see United States v. Elias, 921 F.2d 870, 873 (9th Cir. 1990)), nor does it exist during
24   the 90 day period to hear movants’ motion in any event (see United States v. 2nd
25   Amendment Guns, LLC, 917 F. Supp. 2d 1120 (D. Or. 2012)), but that is an issue
26   properly briefed in 60 days in a motion to dismiss. .
27         For these reasons, as more fully set forth below, the government respectfully
28   requests that this ex parte application be granted.
                                                   2
     Case 2:21-cr-00106-MCS Document 66 Filed 08/25/21 Page 6 of 13 Page ID #:955




 1                                                II.
 2                                   STATEMENT OF FACTS
 3         On August 19, 2021, movants manually filed their motion for return of property
 4   (docket no. 64), but the government did not receive the motion until August 23, 2021
 5   when it was sent via electronic ECF notification to the government. Rodgers Decl. ¶ 2.
 6   No summons was served on the motion (which as discussed below must be treated as a
 7   complaint and thereby requires the issuance of a summons), and the government’s time
 8   to respond to a complaint is 60 days from the date a complaint is served.1 Assuming the
 9   movants’ motion was properly served (and it was not), the government’s response to the
10   motion/complaint, with either an answer [see Fed. R. Civ. P. 12(a)(1)(A)] or a motion to
11   dismiss [see Fed. R. Civ. P. 12(b)], would be due October 22, 2021, or 60 days after the
12   August 23, 2021 “service” date. However, movants have set the hearing on their Rule
13   41(g) motion for September 20, 2021, thus requiring the government to respond long
14   before October 22, 2021.
15                                                III.
16                                          ARGUMENT
17         A.     Ninth Circuit Case Law Requires Movants’ Rule 41(g) Motion
18                Be Treated As A Complaint And The Government Be Given 60 Days
19                To Respond Thereto, In Order To Enable The Government To File Its
20                Motion To Dismiss The Action.
21         Rule 41(g) motions are only appropriate where the return of property is sought and
22   no criminal or civil action seeking forfeiture of the property is pending. United States v.
23   $8,850, 461 U.S. 555, 569-70 (1983) (recognizing such motions under Rule 41(g)’s
24   predecessor Rule 41(e)). Because such a movant has no other available forum in which
25
26         1
             Fed. R. Civ. P. 12(a)(2) (“Time to serve a responsive pleading. The United
     States, a United States agency, or a United States officer or employee sued only in an
27   official capacity must serve an answer to a complaint, counterclaim, or crossclaim within
     60 days after service on the United States attorney”); Fed. R. Civ. P. 12(b) (party must
28   serve motion for lack of subject matter jurisdiction or failure to state a claim for relief by
     a responsive pleading, like an answer).
                                                   3
     Case 2:21-cr-00106-MCS Document 66 Filed 08/25/21 Page 7 of 13 Page ID #:956




 1   to address the movant’s grievance, the motion is treated as an equitable civil action.
 2   Martinson, 809 F.2d at 1367.
 3          Ninth Circuit caselaw holds that district courts are required to treat a Rule 41(g)
 4   motion as a civil complaint. United States v. Ibrahim, 522 F.3d 1003, 1007 (9th Cir.
 5   2008) (“[b]ecause there were no criminal proceedings pending at the time of filing, the
 6   district court properly treated the motion as a civil complaint governed by the Federal
 7   Rules of Civil Procedure”) (citation omitted); Ritchie, 342 F.3d at 907 (nothing in Ninth
 8   Circuit case law “indicates that a district court may treat a Rule 41[(g)] motion as
 9   something less than a civil complaint when there is no pending criminal proceeding”). 2
10   Once district courts treat the motion “as a civil complaint, . . . it [is] required to apply the
11   Federal Rules of Civil Procedure. These rules apply to each stage of the proceedings,
12   the same way they would in the civil context.” Ibrahim, 522 F.3d at 1008 (citation
13   omitted; underlined emphasis in original and emphasis in bold added).
14         In Ritchie, the Ninth Circuit treated a Rule 41 motion as a complaint and the
15   government’s opposition to the motion as a Fed. R. Civ. P. 12(b)(6) motion to dismiss
16   for failure to state a claim for which relief can be granted, which was converted to a Fed.
17   R. Civ. P. 56 summary judgment motion because the government relied upon evidence
18   beyond the complaint. Id. at 906-909. See also Ibrahim, 522 F.3d at 1007 (discussing
19   Ritchie). The Ninth Circuit noted in Ibrahim that the district court should have treated
20   the government’s opposition as a motion to dismiss, converted it to a summary judgment
21   motion if the matter could not be decided on the pleadings, and if the court could not
22   grant the government’s summary judgment motion, then “the court should go forward
23
24         2
              District courts within this Circuit consistently follow this rule. See, e.g., In re
     Seizure of $958,921 Worth of LED Televisions, 2013 WL 3490743, *2 (C.D. Cal. May
25   30, 2013) (“[a]ll pertinent authority indicates that a Rule 41(g) motion must be treated as
     a civil complaint. Accordingly, the Federal Rules of Civil Procedure apply”)(emphasis
26   in original); Cromwell v. United States, 2013 WL 323261, *2 (N.D. Cal. Jan. 28, 2013)
     (“the Ninth Circuit has made clear that, where there is no pending criminal proceeding, a
27   Rule 41(g) motion must be considered a civil complaint and the Federal Rules of Civil
     Procedure are applicable”); Naranjo v. United States, 2014 WL 12591477, *2 (C.D. Cal.
28   Jan. 3, 2014) (“[w]hen there are no criminal proceedings pending against the movant, a
     Rule 41(g) motion is treated as a civil complaint”) (citation omitted).
                                                    4
     Case 2:21-cr-00106-MCS Document 66 Filed 08/25/21 Page 8 of 13 Page ID #:957




 1   with additional proceedings consistent with the Federal Rules of Civil Procedure.” Id. at
 2   1008. The Court then noted that the district court “erred because it improperly converted
 3   Ibrahim’s motion for return of property into a motion for summary judgment, and then
 4   decided the issue in an ad hoc proceeding, under a preponderance of the evidence
 5   standard.” Id.
 6         The Ninth Circuit explained that the district court, however, was required to
 7   determine the matter under summary judgment standards and not the ad hoc
 8   preponderance of the evidence standard the district court had employed. Accordingly,
 9   the Ninth Circuit “reverse[d] the district court’s summary judgment, and remand[ed] for
10   further proceedings consistent with the Federal Rules of Civil Procedure.” Id.
11         The Ninth Circuit applied the same analysis in Kardoh v. United States, 572 F.3d
12   697 (9th Cir. 2009), where the court concluded that the government’s opposition to a
13   Rule 41(g) motion “was the equivalent of a motion for summary judgment under Rule 56
14   of the Federal Rules of Civil Procedure, as to which the court should determine whether
15   ‘the government has demonstrated that there is no ‘genuine issue as to any material fact,’
16   and that it is ‘entitled to judgment as a matter of law.’ ” Kardoh, 572 F.3d at 702 (citing
17   Ibrahim, 522 F.3d at 1008 [citing Fed. R. Civ. P. 56(c)]).
18         Federal district courts within the Ninth Circuit have consistently followed these
19   principles, and rule that a Rule 41(g) motion must be treated as a complaint, a summons
20   must be issued and served, and the government must be given 60 days to respond to the
21   motion. In sum, the case must proceed exactly like a civil case, from beginning to end. 3
22
23
           3
              See Fed. R. Civ. P. 4(i) and 12(a)(2) (government has 60 days to respond to
     served complaint); Cromwell, 2013 WL 323261 at *2 (“the Court agrees with
24   Defendants that service of Plaintiffs’ motion/complaint should be effected in accordance
     with [Fed. R. Civ. P.] 4(i)(1) and 12(a)(2)”); Tucker v. United States, 2014 WL 7506803
25   (C.D. Cal. Dec. 15, 2014) (“this Court is obligated to ensure that the government is
     served in accordance with [Fed. R. Civ. P.] 4(i) before proceeding to the merits of
26   Plaintiffs’ [Rule 41(g)] motion” [id. at *1] and continuing hearing on Rule 41(g) motion
     and ordering government “to file any further opposition to Plaintiff’s motion within 60
27   days of service” [id. at *2]); In re Seizure of $958,921 Worth of LED Televisions, 2013
     WL 3490743 at *2 (noting that Rule 41(g) motion required government to respond “well
28   short of the 60 days the Government has to respond to complaints. . . . The Government
                                                         (footnote cont’d on next page)
                                                  5
     Case 2:21-cr-00106-MCS Document 66 Filed 08/25/21 Page 9 of 13 Page ID #:958




 1   In the related case Coe v. United States of America, Case No. 2:21-CV-03019-RGK-
 2   MAR, docket no. 30, the Court (the Honorable R. Gary Klausner), continued the hearing
 3   on plaintiff’s Coe’s motion for return of property by approximately 50 days, which was
 4   the date the government noted in its ex parte papers was 60 days from Coe’s filing of
 5   Coe’s Rule 41(g) motion. Rodgers Decl. ¶ 3 and Ex. A. The same rule should apply
 6   here.
 7           Movants’ Rule 41(g) motion cannot be adjudicated on an “ad hoc” basis as they
 8   suggest, as the Ninth Circuit explicitly condemned such an approach in Ibrahim, and
 9   instructed district courts to “apply the Federal Rules of Civil Procedure . . . to each stage
10   of the proceedings, the same way they would in the civil context.” Ibrahim, 522 F.3d at
11   1008. That means the government must be given 60 days to respond, with an answer or
12   a motion to dismiss, to Movants’ Rule 41(g) motion/complaint.
13           B.    Movants Request Relief On Matters That Will Soon Be
14                 Moot Because Movants Have Filed Claims In The Administrative
15                 Forfeiture Proceeding Requiring That Their Matters Be Resolved
16                 Within About A Month And In Any Event Equitable Jurisdiction, A
17                 Prerequisite To Hear Rule 41(g) Motions, Clearly Does Not Lie.
18           Movants’ Rule 41(g) motion seeks relief that will either soon be moot or cause
19   litigation in two forums and potentially result in inconsistent rulings for any movant
20   against whose property the government files a judicial forfeiture action. Because
21   movants have filed claims with the FBI contesting the administrative forfeiture of their
22   property - - a fact that movants fail to mention - - the 90 day deadline set forth in 18
23   U.S.C. § 983(a)(3)(A) & (B) for the government to either file a judicial forfeiture action
24   or release the property expires in September for 30 out of 33 of the movants. Rodgers
25   Decl. ¶ 3. Each of the 33 movant cases are different: they face separate complaint-filing
26   deadlines, assets seized, probable cause determinations, inventory searches on their
27
     shall have 60 days to respond following proper service in the form of whatever answer or
28   motion it deems appropriate”) (footnote omitted).
                                                   6
     Case 2:21-cr-00106-MCS Document 66 Filed 08/25/21 Page 10 of 13 Page ID #:959




 1   specific boxes and will shortly have judicial forfeiture complaints filed as to their
 2   property (meaning litigation in two forums assuming the Rule 41(g) proceedings go
 3   forward) or will have their property returned because the property has been released
 4   (meaning their Rule 41(g) motion is moot).
 5         Movants ignore this issue. Instead, they cite the Snitko decision to support their
 6   contention they will suffer irreparable injury if the government fails to provide additional
 7   probable cause details concerning their property, but Snitko decision shows exactly the
 8   opposite is true, as the decision makes clear that persons, like movants, who filed
 9   administrative claims suffered no irreparable injury because the government could not
10   conclude a forfeiture of property without filing a judicial forfeiture action as to those
11   parties as the filing of an administrative claim prevents the seizing agency from
12   concluding an administrative forfeiture. Docket No. 64-4 at page 20-21. Thus, movants
13   have suffered no irreparable injury, although they claim otherwise. Further, while
14   movants complain about the delay (which they falsely argue violates Due Process) in
15   having a “hearing” on the merits of the forfeiture issue, the argument fails as a matter of
16   law because the U.S. Supreme Court and the Ninth Circuit have held that delays
17   significantly longer than the five months here (between the March 22, 2021 seizure and
18   August 23, 2021 filing of their motion) do not constitute a due process violation as to the
19   time between a seizure and having a hearing on the merits on the forfeiture issue. 4
20   Further, movants suggest that because no probable cause is reflected in the search and
21   seizure warrant affidavits regarding their property that automatically means the
22
           4
              See United States v. $8,850.00 in U.S. Currency, 461 U.S. 555, 565 (1983) (18
23   month delay between the seizure of property and commencement of administrative
     forfeiture proceedings did not violate due process); United States v. Approximately
24   $1.67 Million in U.S. Currency, Stock & Other Valuable Assets, 513 F.3d 991, 998,
     1001 (9th Cir. 2008) (five year delay between seizure of property and filing of judicial
25   civil forfeiture complaint did not violate due process); United States v. Ninety-Three
     (93) Firearms, 330 F.3d 414, 426 (6th Cir. 2003) (three year delay between seizure of
26   property and filing of complaint did not violate due process); cf. United States v.
     $1,111,120.00 in U.S. Currency, 2014 WL 619436 (S.D. Ohio Feb. 18, 2014) (stay of
27   civil forfeiture action for three years while criminal investigation was ongoing did not
     violate due process).
28
                                                   7
     Case 2:21-cr-00106-MCS Document 66 Filed 08/25/21 Page 11 of 13 Page ID #:960




 1   inventory search was unlawful and the taking of movants’ property is thus unlawful, but
 2   that is clearly not the law. See United States v. Gaston, 740 F. App'x 576, 577 (9th Cir.
 3   2018) (finding that “routine practice of opening locked containers if they can be readily
 4   opened during an inventory search” qualified as standardized practice and therefore
 5   validated inventory search). And in any event, all of movants issues can be litigated, if
 6   at all, in any judicial forfeiture case that is filed against movants’ property.
 7         Finally, movants’ assertions that equitable jurisdiction lies because there is no
 8   current forum to hear their arguments is unsupported by any case they cite, and the
 9   relevant case law holds otherwise, as the mere initiation of administrative forfeiture
10   proceedings, standing alone, shows equitable jurisdiction does not lie. United States v.
11   Elias, 921 F.2d 870, 873 (9th Cir. 1990) (administrative forfeiture proceedings “provided
12   Elias with the procedural tools to seek judicial review of the lawfulness of the seizure of
13   his property” and “an adequate remedy at law”). The fact that no forfeiture complaint
14   has yet been filed changes nothing, because the 90 day period has not yet expired.
15   Equitable jurisdiction does not exist during that 90 day period before the government
16   files a forfeiture complaint because the government has, under 18 U.S.C. § 983(a)(3)(A)
17   & (B), 90 days to decide whether to file a judicial forfeiture action or release the
18   property.
19         As the court noted in United States v. 2nd Amendment Guns, LLC, 917 F. Supp.
20   2d 1120 (D. Or. 2012), in denying a Rule 41(g) motion because administrative forfeiture
21   proceedings had been commenced, it made no difference that claimant had submitted a
22   claim and the government had not yet filed a judicial forfeiture action, because Congress
23   has given the government 90 days under 18 U.S.C. § 983(a)(3)(A) & (B) to decide how
24   to proceed: by filing a judicial complaint or releasing the property. Id. at 1122. Further,
25   if a claimant asserts he has an immediate need for property, the claimant still has an
26   adequate remedy at law because the claimant may seek immediate return of the property
27
28
                                                    8
     Case 2:21-cr-00106-MCS Document 66 Filed 08/25/21 Page 12 of 13 Page ID #:961




 1   by filing a hardship petition pursuant to 18 U.S.C. § 983(f). 2nd Amendment Guns,
 2   LLC, 917 F. Supp. 2d at 1122.5
 3         Movants make various statements in their brief regarding particular boxholders
 4   and their assertion that the property the government has not yet returned (and for which
 5   the 90 day filing deadline expires in September) is “clean.” The government does not
 6   wish to set forth in public filings, unless it is required to do so, the information it has at
 7   this time to show that particular boxholders unchallenged statements are not accurate.
 8   Instead, should the government decide to file a forfeiture complaint, that information
 9   will be set forth in the complaint. Conversely, should the government decline to go
10   forward with a forfeiture action, then it should not be compelled to set forth in a public
11   document now the information it has to establish probable cause to refute any statement
12   a particular boxholder makes. The entire purpose of the 90 day statutory deadline is for
13   the government to evaluate the evidence before making the decision to file or to instead
14   return the property.
15         Accordingly, there are additional practical reasons that the hearing on movants’
16   Rule 41(g) motion should be continued, in addition to the fact that this result is required
17   by Ninth Circuit law.
18                                                 IV.
19                                          CONCLUSION
20         For the foregoing reasons, plaintiff United States of America respectfully requests
21   that this ex parte application be granted, continuing the hearing on movants’ Rule 41(g)
22   ///
23   ///
24   ///
25         5
             Movants citation to U.S. v. Barnes, 647 Fed. Appx. 820 (9th Cir. 2016) and
26   Malladi Drugs & Pharmaceuticals, Ltd. v. Tandy, 552 F.3d 885 (D.C. Cir. 2009) is a
     non-starter. Neither case deals with whether equitable jurisdiction lies, but instead with
27   whether someone intended to submit a claim or a petition for remission in response to a
     forfeiture notice like the FBI’s notice. That is irrelevant to the instant case, and the
28   government does not dispute that submission of a valid claim stops administrative
     forfeiture proceedings, as Barnes and Malladi Drugs state or suggest in dicta.
                                                   9
     Case 2:21-cr-00106-MCS Document 66 Filed 08/25/21 Page 13 of 13 Page ID #:962




 1   motion to November 15, 2021, so that the government is given the 60 days to respond to
 2   the motion by October 22, 2021, as required by the Ninth Circuit’s directives.
 3   Dated: August 25, 2021                Respectfully submitted,
 4                                         TRACY L. WILKISON
                                           Acting United States Attorney
 5
                                           SCOTT M. GARRINGER
 6                                         Assistant United States Attorney
                                           Chief, Criminal Division
 7
 8                                              /s/
                                           ANDREW BROWN
 9                                         VICTOR A. RODGERS
                                           MAXWELL COLL
10                                         Assistant United States Attorneys
11                                         Attorneys for Plaintiff
                                           UNITED STATES OF AMERICA
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                10
